     Case 2:19-cv-02568-MCE-KJN Document 17 Filed 04/21/20 Page 1 of 2


 1   SPENCER P. SCHEER #107750
     JOSHUA L. SCHEER #242722
 2   REILLY D. WILKINSON #250086
     JONATHAN SEIGEL #168224
 3   TIMOTHY J. SILVERMAN #145264
     ERICA LOFTIS PACHECO #259286
 4   SCHEER LAW GROUP, LLP
     85 ARGONAUT, SUITE 202
 5   ALISO VIEJO, CA 92656
 6   Telephone: (949) 263-8777
     Facsimile: (949) 308-7373
 7   ML.200-118S

 8   Attorneys for Petitioner
     Mortgage Lender Services, Inc.
 9

10
                                UNITED STATES DISTRICT COURT
11
                              EASTERN DISTRICT OF CALIFORNIA
12
                                      SACRAMENTO DIVISION
13

14
                                                       Case No.: 2:19-cv-02568-MCE-KJN
     IN RE:
15
                                                       ORDER TO TRANSFER DEPOSITED
16                                                     SURPLUS PROCEEDS TO THE COURT
     2408 I STREET AND 2407 J STREET,                  AND DISCHARGE PETITIONER
17   SACRAMENTO, CA 95816                              MORTGAGE LENDER SERVICES, INC.
18

19
              The Court, having reviewed the pleadings on file in this matter as well as the Declaration
20
     of counsel for Petitioner, Mortgage Lender Services, Inc. hereby finds that Petitioner has
21
     complied with the requirements of 28 U.S.C. §§1335 and 2361, Local Rules 150 and 302(c)(6)
22
     together with Federal Rules of Civil Procedure 22 and 67 and for GOOD CAUSE APPEARING,
23

24   HEREBY ORDERS THAT:

25            1) The deposited funds of $1,403,648.33 currently with the Sacramento Superior Court

26   relating to In re 2408 I STREET AND 2407 J STREET, SACRAMENTO, CALIFORNIA 95816,

27   Case Number 34-2019-00269316, shall be transferred to the clerk of the United States District
28   Court for the Eastern District of California in relation to the case of Mortgage Lender Services,
     Inc. v. 2408 I Street, Sacramento, CA 95816 et al., Case Number 2:19-cv-02568-MCE-KJN.




     1
     Case 2:19-cv-02568-MCE-KJN Document 17 Filed 04/21/20 Page 2 of 2


 1
            2.       Upon deposit of the funds with the Court, the Court shall notice a hearing
 2
     regarding determination of claims to surplus proceeds.
 3
            IT IS FURTHER ORDERED THAT the Petitioner, Mortgage Lender Services, Inc.,
 4
     having fulfilled its statutory obligations in handling the surplus funds is discharged of any further
 5
     responsibility for disbursing the sale proceeds in accordance with Federal Rules of Civil
 6
     Procedure 22 and 67, 28 U.S.C. §§1335 and 2361, Local Rules 150 and 302(c)(6), and California
 7

 8   Civil Code 2924j (d).

 9          IT IS FUTHER ORDERED THAT the Petitioner, Mortgage Lender Services, Inc., is

10   deemed a nominal party excused from any further participation in this matter.
           IT IS SO ORDERED.
11
     Dated: April 21, 2020
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     2
